Allowable Subject Matter
Claim1 – 3 and 5 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “an insulating material to hermetically seal a gap between the metallic outer ring and the lead, wherein the metallic outer ring has a seal coat put on a surface of the metallic outer ring coming into contact with an external device, wherein the plurality of sealing holes is positioned inside a region of the metallic outer ring having the seal coat on the surface and the through hole is positioned outside the region” as recited in independent claim 1; the prior art of record does not teach “an insulating material to hermetically seal a gap between the metallic outer ring and the lead, wherein the metallic outer ring has a seal coat put on a surface of the metallic outer ring coming into contact with an external device, wherein the seal coat is fixed on the metallic outer ring and elastically deformed in an axial direction of the lead when coming into contact with the external device” as recited in independent  claim 18; the prior art of record does not teach “an insulating material to hermetically seal a gap between the metallic outer ring and the lead, wherein the metallic outer ring has a seal coat on an outer peripheral wall of the step, wherein all the sealing holes are disposed inside a region surrounded with the step” as recited in independent claim 19; the prior art of record does not teach “an insulating material to hermetically seal a gap between the metallic outer ring and the lead, wherein the metallic outer ring has a seal coat fixed on a surface of the peripheral wall part, wherein all the sealing holes are disposed inside a region surrounded with the peripheral wall part” as recited in independent claim 20; the prior art of record does not teach “an insulating material to hermetically seal a gap between the metallic outer ring and the lead, wherein the metallic outer ring has a seal coat fixed on an upper surface of the metallic outer ring, the upper surface being a contact surface to which an external device is attached, seal coat extending in an axial direction of the lead to cover a desired length of the lead, wherein the sealing hole and a predetermined surface of the insulating material are covered with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831